Citation Nr: 0013972	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  96-07 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased rating for residuals of excision 
of a ganglion cyst, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from June 1969 to June 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the June 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for recurrent ganglion of the left wrist, 
evaluated as noncompensably disabling.  By a rating action in 
March 1996 the evaluation was increased to 10 percent 
effective February 12, 1996.  

The case was previously before the Board in March 1997.  At 
that time the Board affirmed the RO's denial of an effective 
date earlier than February 12, 1996, for the 10 percent 
evaluation.  The issue of increased rating was remanded for 
further evidentiary development.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed. 

2.  The veteran has been provided adequate opportunity to 
present evidence regarding the manifestations of his service-
connected disability to include the residual scar and the 
neurological aspects.  

3.  Residuals of excision of a ganglion cyst of the left 
wrist are manifested by a well healed, non tender surgical 
scar, loss of sensation in the area distal to the surgical 
scar, diminished motor power, and range of motion slightly 
limited by pain.  



CONCLUSION OF LAW

The criteria are met for a 20 percent rating for residuals of 
excision of a ganglion cyst. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59 and 4.124a Code 8512 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show the veteran underwent 
ganglionectomy at the left wrist in July 1970.  Progress 
notes dated in September 1970 reflect hypoesthesia and 
burning pain along the radial aspect of the hand which 
interfered with typing.  The impression was a probable slow 
resolving nerve injury.  In October 1970 the veteran was 
still having problems with recurrent ganglion.  The report of 
his June 1971 physical examination for separation from 
service reflects a 1 inch scar on the left wrist.  No other 
findings related to the surgery were noted on clinical 
evaluation at that time.  

On VA examination conducted in February 1972 the veteran 
complained of decreased dexterity in the use of his left 
hand.  Objective examination revealed a bulge over the dorsum 
of the wrist measuring 1 centimeter by 1 centimeter, with the 
wrist in neutral position and 2 centimeters by 1/2 centimeter 
when the wrist was flexed.  Determinations of cutaneous 
sensation resulted in variable and inconsistent patterns.  
Motor function of his grip in the left hand was much 
decreased.  It was recorded that this was contrary to what 
should have been found since any involvement of the tendon, 
muscle or nerve would have resulted in alteration of 
extension rather than flexion.  The bulge on the dorsum of 
the wrist was surrounded by a well healed scar.  X-rays 
disclosed soft tissue swelling over the carpus with no other 
abnormality seen.  The diagnosis was ganglion, left carpus 
area, recurrent.  Service connection was granted by a rating 
action in May 1972 for ganglion, operated, recurrent, left 
wrist, evaluated as noncompensably disabling.  

A VA examination was conducted in May 1994 in conjunction 
with the current claim for increased rating.  The veteran 
reported that since surgery in service he had persistent 
numbness in the dorsum of his hand as far as the fingers.  He 
also complained of constant pain at the site of the scar, 
radiating into the dorsum of the hand and less so on to the 
proximal palmar surface of the hand.  The veteran stated that 
the left hand tended to tire and cramp easily.  Also noted 
was a tight feeling in the scar when the hand was volar 
flexed.  Physical examination revealed a 2 centimeter 
surgical scar overlying the radial aspect of the left wrist, 
which was well healed, and slightly depressed.  The veteran 
reported numbness from just proximal to this scar distally, 
over the dorsum of the hand to the base of the fingers.  The 
left wrist had full range of motion.  The impression was 
removal of ganglion cyst, dorsum of the left wrist.  The 
numbness described by the veteran was considered related to 
his surgery.  Chronic pain in the wrist and hand were less 
clearly related to the surgery.  No abnormalities were 
revealed on x-rays of the wrist.  The examiner added a 
handwritten notation that pain was most likely a use 
associated chronic tendonitis.  

Of record is a private medical report dated in January 1996 
signed by Roy E. Weymouth, Jr., M.D., who related that the 
veteran was seen for evaluation of continuous pain in the 
left wrist, since surgery for removal of a ganglion cyst 25 
years earlier while the veteran was in the service.  He 
reported some recent cramping in the left wrist, but 
generally a low grade hypesthesia and altered sensation in 
the left hand, primarily on the radial side of the dorsum of 
the wrist.  On physical examination the veteran had full 
range of motion, with less strength than on the right side, 
the latter being his dominant hand.  The report further 
indicated an "old scar with some retraction is noted over 
the radial aspect of the dorsum of his right (sic) wrist."  
The scar did not appear to be bounded down.  The veteran had 
good strength in his thenar and hypothenar eminence.  There 
was no weakness of intrinsics.  His position sense was 
intact, but the sense of sharp and dull were altered over the 
radial side of his hand involving the thumb, index and middle 
fingers.  X-rays revealed no evidence of fracture or 
dislocation and no arthritis.  The impression was sensory 
changes in the hand secondary to nerve transaction related to 
surgery 25 years ago.  Motor function was intact and it was 
considered there was no prudent reason to explore the scar at 
this point.  The possibility of making the sensory 
alterations worse was considered quite likely while offering 
little resolution of symptoms.  It was recorded that the 
veteran was quite satisfied with the evaluation and was to be 
seen on follow-up as needed.  

A private medical report dated in March 1996 and signed by 
Donald M. Booth, M.D., reflects that the veteran gave a 
history including the spontaneous of onset, five years 
earlier, of throbbing left wrist pain, which was constant, 
and occasionally worsened with vigorous grasping or other 
activities.  Pain seemed to be in the radial aspect of the 
wrist.  Physical examination showed a well-healed, nontender 
incision.  There was diminished sensation distal to the 
incision.  No Tinel was noted at the site of the surgical 
procedure.  The wrist appeared to have good motion with 
moderate tenderness over the scapholunate joint and over the 
radial styloid.  There was also tenderness at the carpal 
metacarpal joint of the thumb.  No evidence of wrist 
instability was noted.  X-rays were unremarkable.  Repeat 
examination suggested maximum tenderness over the radial 
styloid and the carpal metacarpal joint of the thumb.  The 
impression was arthrosis, carpal metacarpal joint, left 
thumb.    

On VA examination conducted in March 1996 the veteran 
reported a loss of sensation over the dorsum of the left hand 
immediately after surgery 25 years earlier.  At the time of 
examination lack of sensation extended to the carpal 
metacarpal joints and half way up the proximal phalanx of the 
left thumb.  More recently he also noted left wrist pain 
aggravated by his work as a painter.  It was noted that x-
rays by several outside physicians had shown no evidence of 
arthritis. On objective examination he had excellent grasp 
strength in the left hand.  Range of motion at the wrist was 
within normal limits in all directions.  Testing revealed 
diminished sensation over the dorsum of the left hand 
extending to all metacarpophalangeal joints.  There was also 
lack of sensation over the thenar eminence which extended one 
half way out the proximal first metacarpal.  Range of motion 
of the carpal metacarpal joint of the thumb was also within 
normal limits.  The impression was residuals of left wrist 
ganglion cyst removal.  The veteran had loss of sensation 
distal to this surgical incision.  This was considered likely 
to be a permanent loss of sensation.  It was also considered 
he may have some arthrosis of the carpal metacarpal joint at 
the base of the left thumb.  It was felt that this would 
probably not be caused by removal of a ganglion cyst over the 
dorsum of the left wrist.  The surgical incision was located 
over the mid line and was not overlying the carpal metacarpal 
joint.  It was not expected that any injury to the carpal 
metacarpal joint would result from the surgery 25 years 
earlier.  

The report of a VA orthopedic examination dated in July 1997 
reflects the veteran's complaints of pain affecting the 
dorsum of the left hand.  The examiner noted a well healed, 
nontender scar over the dorsum of the left wrist.  Range of 
motion of the left hand and fingers was within normal limits.  
Reflexes were normal.  Tinel's sign was negative on both 
wrists.  The motor power of the left hand seemed to be 
diminished.  Sensory to soft touch was diminished on the 
dorsum of the left hand over the metacarpal area, except the 
first metacarpal area of the thumb, and up to the metacarpal 
phalangeal joint and from there on the veteran stated he 
could feel the soft touch.  Repetition of motion of both 
hands was done for a few minutes until the veteran stated 
that his pain was increasing, but range of motion did not 
change.  The impression was residuals of left wrist ganglion 
cyst removal with loss of sensation distal to the incision 
which seems to be permanent.  

On VA neurological examination conducted in February 2000 the 
veteran complained of constant pain in the left wrist.  He 
also claimed weakness in the left hand and the inability to 
hold a paint can for his work as a painter.  He reported 
diminished endurance and easy fatigability.  On objective 
examination the contours of both wrists were equal and 
normal.  There was no protrusion in the area of the previous 
scar involving the radiocarpal joint on the left.  The active 
and passive range of motion of the left wrist was 80 degrees 
with onset of pain at 70 degrees, compared to 90 degrees on 
the right side.  Extension of the left wrist was 60 degrees 
on the left with onset of pain at 50 degrees, compared to 
75 degrees on the right.  Ulnar deviation was 45 degrees 
bilaterally, without pain.  Radial deviation was 20 degrees 
on each side.  Radial pulse also was strong and well 
maintained through range of motion bilaterally.  Motor 
testing revealed markedly diminished pinch on the left side.  
Digital adduction and abduction also were markedly diminished 
on the left, as was digital flexion against resistance.  The 
veteran voiced diminished sensation in the left dorsal wrist 
above the level of the scar to all of the knuckles on the 
left side.  He was able to make a forceful fist, bilaterally.  
Flexion of the left thumb was 85 degrees compared to 
60 degrees on the right.  X-rays revealed a normal left 
radiocarpal joint with no wear changes.  The impression was 
status post left wrist ganglion excision radiocarpal joint.  
The examiner commented that the veteran's complaints were out 
of proportion to the physical findings.  The motor deficits 
demonstrated were considered not likely to be genuine.  
Further, the distribution of the sensory deficit did not 
correspond to what one might expect from a small branch of 
the radial nerve being involved.  It was felt that at worst 
he could possibly have some mild dysesthesias if a branch of 
the radial nerve could be trapped in scar tissue and some 
mild sensation of tightness at the radiocarpal junction.  The 
latter was considered far from certain.  No weakened movement 
or easy fatigability can be demonstrated or elicited.  


Legal Analysis

The veteran's claim for a higher evaluation for compensation 
benefits is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a). Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  When a claimant submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  In this case the Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994). 

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  

These regulations include, but are not limited to 38 C.F.R. 
§§ 4.1, 4.2,and 4.10.  38 C.F.R. § 4.3 requires VA to resolve 
any reasonable doubt regarding the current level of the 
veteran's disability in his favor.  In accordance with 38 
C.F.R. § 4.7, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31.

Where the regulations provide no specific rating for a 
disorder, it is permissible to rate under a closely related 
disease in which the functions affected, anatomical 
localizations and symptomatology are closely analogous. 38 
C.F.R. § 4.20.

The rating schedule is intended to reflect the average 
impairments of earning capacity resulting from disability. 
38 U.S.C.A. § 1155.  The evaluation of the same manifestation 
under multiple diagnoses is not contemplated by the 
regulatory provisions, which state that such "pyramiding" 
is to be avoided.  38 C.F.R. § 4.14 (1994).  The rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice, or more, for the same symptomatology; which 
would result in overcompensation for the actual impairment of 
earning capacity.  Brady v. Brown, 4 Vet.App. 203, 206 
(1993).  The only circumstance in which evaluation under 
multiple codes is warranted is where none of the 
symptomatology of one condition is duplicative of, or 
overlapping with the symptomatology of the other condition. 
Esteban v. Brown, 6 Vet.App. 259 (1994). 

Under 38 C.F.R. § 4.40 (1999), disability of the 
musculoskeletal system includes functional loss due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45 
(1999), factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  In rating disability 
of the joints consideration is to be given to pain on 
movement, swelling, deformity or atrophy of disuse.  
Additionally, it is the intention of the rating schedule to 
recognize actually painful joints due to healed injury as 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59.

The veteran's disability is currently rated under Diagnostic 
Code 5215 pertaining to the limitation of wrist motion, which 
provides a 10 percent rating where dorsiflexion is less than 
15 degrees, or palmar flexion is limited in line with the 
forearm.  No higher evaluation than the currently assigned 
10 percent is available under the criteria set forth at Code 
5215.  

In view of the evidence of nerve injury the provisions of 
Diagnostic Code 8512 are also applicable to the veteran's 
disability.  Under Code 8512 pertaining to impairment of 
peripheral nerves of the lower radicular group, complete 
nerve paralysis affecting all intrinsic muscles of the hand, 
and some or all of the flexors of wrist and fingers, 
(substantial loss of use of hand) is rated as 70 percent 
disabling where the major extremity is involved and 
60 percent for the minor arm.  With regard to incomplete 
impairment, severe symptoms are rated as 50 percent disabling 
for involvement of the major arm and 40 percent is assigned 
for the minor arm.  Impairment that is moderate warrants a 
40 percent rating for the major arm and 30 percent where the 
minor arm is involved.  Mild impairment is rated 20 percent 
for either extremity.  

Also for application to the veteran's disability are the 
rating criteria pertaining to scars.  Under the provisions of 
Diagnostic Code 7803, scars, that are superficial, and poorly 
nourished, with repeated ulceration, warrant a 10 percent 
disability rating.  Superficial scars that are tender and 
painful on objective demonstration are rated as 10 percent 
disabling under Diagnostic Code 7804.  Pursuant to Diagnostic 
Code 7805, other scars are rated on limitation of function of 
the part affected.  

The application of Codes 7803, 7804, 7805 and 8512 has not 
been addressed by the RO.  In this regard, U. S. Court of 
Appeals for Veterans Claims (Court) has held that when the 
Board addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby. Bernard v. Brown, 4 Vet.App. 384, 394 
(1993).  The record reflects that the veteran has submitted 
argument and evidence regarding all claimed manifestations of 
his disability.  He has continuously asserted the 
neurological implications of the residuals of left wrist 
surgery throughout the claims process and the appeal.  He has 
submitted pertinent private medical evidence and has been 
provided multiple VA examinations, including two separate 
neurological examinations.  In the circumstances of this 
case, the veteran has not been prejudiced by the Board's 
consideration of additional rating codes.  

Current medical evidence shows the residuals of excision of a 
ganglion cyst are manifested by a well-healed, nontender 
surgical scar, loss of sensation in the area distal to the 
scar, diminished motor power, and range of motion limited 
slightly by pain.  

The examining physicians, both VA and private, have 
consistently found that veteran's surgical scar is well 
healed and non tender.  There is no evidence of scar 
ulceration.  Limitation of motion in the wrist as reflected 
by the clinical findings noted above, is not to a compensable 
degree.  Thus, no additional evaluation is warranted under 
the Codes governing the rating of scars.  

On consideration of the evidence reflecting nerve injury, the 
veteran has consistently complained of numbness in the left 
hand, which has been attributed directly to the surgery in 
the area.  In addition, diminished motor power was noted on 
the most recent examinations in 1997 and 2000.  In this 
regard the 2000 VA neurological examiner felt that the 
veteran's complaints were out of proportion to the objective 
findings.  The motor deficits were considered not likely to 
be genuine.  The examiner noted that the sensory deficit did 
not correspond to what one might expect from involvement of a 
small branch of the radial nerve.  It was considered that, at 
worst the veteran could have mild dysesthesias and some mild 
sensation of tightness at the radiocarpal junction.  
Nevertheless, when the evidence is construed in the manner 
most favorable to the veteran, and reasonable doubt regarding 
the degree of severity is resolved in his favor, the evidence 
most nearly approximates the criteria of mild nerve 
impairment of the lower radicular group, warranting a 
20 percent evaluation for the service-connected residuals of 
excision of a ganglion cyst.

Although full consideration has been given to the Court's 
holding in DeLuca v. Brown, 8 Vet.App. 202 (1995), requiring 
that the functional impact of pain, weakness, and 
fatigability be reflected in the rating of musculoskeletal 
disabilities, no higher rating is warranted on that basis.  
Even with consideration of impairment due to pain, the 
medical findings demonstrate that the veteran does not have 
limitation of wrist motion which meets the criteria for a 
separate compensable evaluation.  Moreover, evidence of 
weakened movement or easy fatigability could not be 
demonstrated or elicited on examination.  In sum, the record 
presents no evidentiary basis for a rating greater than 
20 percent for residuals of excision of a ganglion cyst.  




ORDER

A 20 percent rating is granted for residuals of excision of a 
ganglion cyst on the left wrist, subject to the law and 
regulations governing the award of monetary benefits.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

 

